     Case 3:19-cv-01931-BAS-MSB Document 4 Filed 10/18/19 PageID.80 Page 1 of 5




 1   Anton Ewing
     3077 B Clairemont Drive #372
 2   San Diego, CA 9211 7
     (619) 719-9640
 3   anton@antonewing.com
 4
     Plaintiff In Pro Per
 5

 6

 7

 8

 9

                  THE UNITED STATES FEDERAL DISTRICT COURT
10
                         SOUTHERN DISTRICT OF CALIFORNIA
11

12

     Anton Ewing,                                 Civil Case No. 19-cv-1931-BAS-MSB
13
                    Plaintiff,                    PROOF OF SERVICE ON
14                                                LEADSTAK, LLC, A CALIFORNIA
           vs.                                    LIMITED LIABILTY COMPANY
15
                                                  WITHIN THE UNITED STATES
16   Leadstak, LLC, a California limited
     liability company;
17
     George Hernandez, an individual.
18
                      Defendant.
19                                            )
20
           I, Jocelyn Segura, declare as follows:
21

22          1. At the time of service, I was at least 18 years of age and not a party to

23               this lawsuit.
24

25



                                       PROOF OF SERVICE


                                                                                           19cvl931
     Case 3:19-cv-01931-BAS-MSB Document 4 Filed 10/18/19 PageID.81 Page 2 of 5



          2. I served copies of the summons, complaint, Notice of a Lawsuit and

 2           Request to Waive Service of a Summons, Civil Cover Sheet, Waiver of
 3
             Service of Summons, and Self Addressed Stamped Envelope
 4
             (hereinafter referred to as "copies").
 5

 6        3. I served the defendant Leadstak, LLC, a California limited liability

 7           company.
 8
          4. I served the copies on October 7, 2019 by:
 9
                a. Mail Service on a Defendant located inside California in
10

11                 compliance with the California Code of Civil Procedure. I mailed

12
                   copies to the defendant, located inside of California, via certified
13
                   or registered mail, first class postage prepared to:
14

15
                   Leadstak, LLC, a California limited liability company, 3419
16
                   Via Lido #225, Newport Beach, CA 92663 Tracking# 9590
17

18
                   9402 5073 9092 0634 42

19
                   A copy of the signed return receipt is attached.
20

21
          5. My name, address, and telephone number are: Jocelyn Segura, 3077 B
22
             Clairemont Drive, San Diego, CA 92117. 619-847-3572
23

24        6. I am a registered California process server with license number 3237.
25



                                      PROOF OF SERVICE


                                                                                          19cvl931
     Case 3:19-cv-01931-BAS-MSB Document 4 Filed 10/18/19 PageID.82 Page 3 of 5



     I declare under penalty of perjury that the foregoing is true and correct.

 2
           Executed on October 18, 2019 in the county of San Diego, CA.
 3

 4

 5
                                                  I
                                      Jocelyn Segura, #323 7
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                       PROOF OF SERVICE


                                                                                  19cvl931
              Case 3:19-cv-01931-BAS-MSB Document 4 Filed 10/18/19 PageID.83 Page 4 of 5

AU 441     Summons in a Civil Acticm



                                       United States District Court
                                         SOUTHERN DISTRICT OF CALIFORNIA

     Anton Ewing




                                                                          Civil Action No.     19cvl 93 IBAS-MSB
                                                      Plaintijl
                                V.
     Leadstak, LLC, a California limited liability company,
     George Hernandez, an individual




                                                         Defendant

                                                  SUMMONS IN A CIVIL ACTION




                 A lawsuit has been filed against you.
             Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days
     if you are the United States or a United States agency, or an office or employee of the United States described
     in Fed. R. Civ. P. l 2(a)(2) or (3) - You must serve on the plaintiff an answer to the attached complaint or a
     motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
     plaintiff or plaintiffs attorney, whose name and address are:

                 Anton Ewing
                 3077 B Clairemont Drive #372
                 San Diego, CA 92117
                 (619) 719-9640

           If you fail to respond, judgment by default \Viii be entered against you for the relief demanded in the
     complaint. You also must file your answer or motion with the court.

         Date:              I 0/4/19                                 John Morrill
                                                                     CLERK OF COURT
                                                                     SI                      S. Dunbar
                                                                                SiRnarure o(Clerk or Deputy Clerk
            Case 3:19-cv-01931-BAS-MSB Document 4 Filed 10/18/19 PageID.84 Page 5 of 5

AO 44 l   Summons   Ill   a Civil Acti(>n                                                                                              (Page 2)



     Civil Action No.                 I 9cv 1931 BAS-MSB                                        Date Issued:            10/4/19

                                                          PROOF OF SERVICE
                          (This section should not be filed with the court unless required by Fed. R. Civ. P. 4(/))

              T.his summons for (name of individual and title. ilany)              GeM1'
     vvas recerved by me on (date)                      lO // 9 / 2,,,0 I ~
                                                          I
                                                                                     .

              I personally served the summons on the individual at (place) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ on (date) _ _ _ _ _ _ _ _ ; or

              I left the summons at the individual's residence or place of abode ,:vith (!zameJ _ _ _ _ _ _ _ __
              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , a person of suitable age and discretion who resides there,
              on (date) _ _ _ _ _ _ _ _ _ . and mailed a copy to the individual's last known address; or

              I served the summons on (name of the individua/J
                                                                                - - - - - - - - - - - - - - - -, who is
              designate d by law to accept service of process on behalf of (name o/'organization) _ _ _ _ _ __

              - - - - - - - - - - - - - - - - - - - - - - - - - on rdate) - - - - - -; or
              I returned the summons unexecuted because
                                                                              - - - - - - - - - - - - - - - - - - - -; or
              0th er (l'JX'Cifj):           5   C,.e.    e,,.../ +c.._'-"~J



              My- fees are $ - - - - - - for travel and $ - - - - - - for services, for a total of$ - - - - -

              r declare under penalty of perjury that this infonnation is true.

      Date:    lo          ft ~I 2.01 G-f




                                                                                             Server's address .;5,c_,--..   D t,:,o .CA
                                                                                                                                  I   C>,Z_J/"7-
                    NQJICE OF RIGHT TO CONSENT TO TRIAL BY A UNITED STATES MAGISTRATE JUDGE
      IN ACCORDANCE WITH THE PROVISION OF 28 USC 636(C) YOU ARE HEREBY NOTIFIED THAT A U.S.
      MAGISTRATE JUDGE OF THIS DISTRICT MAY, UPON CONSENT OF ALL PARTIES. CONDUCT ANY OR
      ALL PROCEEDINGS, INCLUDING A JURY OR NON-JURY TRIAL. AND ORDER THE ENTRY OF A FINAL
      .JUDGMENT.

      YOU SHOULD BE A WARE THAT YOUR DECISION TO CONSENT OR NOT CONSENT rs ENTIREL y
      VOLUNTARY AND SHOULD BE COMMUNICATED SOLELY TO THE CLERK OF COURT. ONLY IF ALL
      PARTIES CONSENT WILL THE JUDGE OR MAGfSTRATE .JUDGE WHOM THE CASE HAS BEEN ASSIGNED
      BE INFORMED OF YOUR DECfSTON.

      JUDGMENTS OF THE U.S. MAGISTRATE JUDGES ARE APPEALABLE TO THE U.S. COURT OF APPEALS IN
      ACCORDANCE WITH nus STATUTE AND THE FEDERAL RULES OF APPELLATE PROCEDURE.
